Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00032-CV

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,

                                                    v.

                                           Jose Luis CHAPA,
                                                Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2012-CVK-000745-D2
                            Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 1, 2013

JOINT MOTION TO AFFIRM IN PART AND TO REVERSE AND RENDER IN PART
GRANTED; AFFIRMED IN PART AND REVERSED AND RENDERED IN PART

           The parties have filed a joint motion stating they have fully resolved and settled all issues

in dispute. The parties ask that we reverse that part of the trial court’s August 6, 2012 Order of

Expunction of Criminal Records that pertains to the arrest of appellee Jose Luis Chapa on

November 13, 2008, and render judgment denying all relief to Chapa regarding all records of the

arrest on November 13, 2008. The parties further ask that we affirm the remainder of the trial

court’s August 6, 2012 order. See TEX. R. APP. P. 42.1(a)(2)(A); 43.2(a),(c). The motion does not

recite any agreement of the parties as to costs.
                                                                                     04-13-00032-CV


       We grant the motion. The trial court’s Order of Expunction of Criminal Records signed

August 6, 2012 is reversed and judgment is rendered denying all relief requested by Jose Luis

Chapa regarding all records with respect to the following offenses:

       Alleged Offenses:          THEFT CLASS A (3 Counts)
       Date of Alleged Offense:   11/13/2008
       Date of Arrest:            11/13/2008
       County Where Arrested:     Webb County
       Municipality Where Arrest Occurred: Laredo
       Arresting Agency:          Laredo Police Department
       Case Disposition:          Dismissed by District Attorney’s Office as part of a plea;
                                  cases not reflected on Court’s Judgment

       Alleged Offenses:          BURGLARY OF A VEHICLE CLASS A (10 Counts)
       Date of Alleged Offense:   11/13/2008
       Date of Arrest:            11/13/2008
       County Where Arrested:     Webb County
       Municipality Where Arrest Occurred: Laredo
       Arresting Agency:          Laredo Police Department
       Case Disposition:          2009-CRB-76-L2

       Alleged Offenses:          THEFT CLASS B (4 Counts)
       Date of Alleged Offense:   11/13/2008
       Date of Arrest:            11/13/2008
       County Where Arrested:     Webb County
       Municipality Where Arrest Occurred: Laredo
       Arresting Agency:          Laredo Police Department
       Case Disposition:          2009-CRB-76-L2

In all other respects, the trial court’s Order of Expunction of Criminal Records signed August 6,

2012 is affirmed.

       All costs of this appeal are taxed against appellant. See Tex. R. App. P. 42.1(d)(on

voluntary dismissal of appeal in civil cases, “[a]bsent agreement of the parties, the court will tax

costs against the appellant.”).

                                                      PER CURIAM




                                                -2-